EXHIBIT 10.25

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
the 9th day of September, 2005, between PROVIDE COMMERCE, INC., a Delaware
corporation and formerly Proflowers, Inc. (the “Company”), and ABE WYNPERLE (the
“Executive”).

 

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement dated December 17, 1999, as amended by that certain
Amendment to Employment Agreement dated as of August 5, 2002, as further amended
by that certain 2nd Amendment to Employment Agreement dated July 28, 2003
(collectively, the “Prior Agreement”).

 

WHEREAS, the Company and the Executive desire to amend certain terms and
conditions set forth in the Prior Agreement, pursuant to this Amendment.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Section 1.4.1. Effective August 1, 2005, the “Base Salary” (as defined in
Section 1.4.1 of the Prior Agreement) shall be adjusted to Three Hundred
Twenty-Five Thousand Dollars ($325,000) per annum.

 

2. Section 1.6.2. Section 1.6.2 of the Prior Agreement is amended in its
entirety as follows:

 

“1.6.2 Termination Without Cause or For Good Reason.

 

(a) In the case of a termination of the Executive’s employment hereunder by the
Company Without Cause in accordance with Section 1.5.4 or by the Executive for
Good Reason in accordance with Section 1.5.2 above, Parent shall pay the
Executive, in addition to any salary or bonus earned but unpaid, an amount equal
to Seven Hundred Thousand Dollars ($700,000), payable in equal monthly
installments over the twelve (12) month period following the Termination Date
and subject to the tax withholding specified in Section 1.4.1 above. In
addition, all Stock Awards (as defined below) theretofore granted to the
Executive shall vest and become exercisable immediately. During the eighteen
(18) months following the date of termination, Parent will continue to provide
health insurance and other insurance benefits to the Executive that Parent was
providing prior to the Termination Date. The foregoing severance benefits are
contingent upon the Executive’s execution of a Release reasonably acceptable to
the Company (the “Release”), which Release shall be substantially in the form of
Exhibit A attached hereto, and the running of the revocation period.

 

(b) Notwithstanding anything to the contrary herein, Parent’s obligations under
Section 1.6.2(a) above shall cease immediately in the event of the Executive’s
breach of



--------------------------------------------------------------------------------

his obligations under Section 2 below, or, if applicable, the Executive’s breach
of his obligations under the Non-Competition Agreement.

 

(c) For purposes of this Agreement, the term “Stock Awards” shall mean all stock
options, restricted stock and such other awards granted pursuant to the
Company’s stock option and equity incentive award plans or agreements and any
shares of stock issued upon exercise thereof.”

 

3. Section 5. Section 5 of the Prior Agreement is hereby deleted in its entirety
and is hereby replaced with the words “Intentionally Omitted.”

 

4. Section 8.1. For purposes of Section 8.1 of the Prior Agreement, Parent’s
address and facsimile number shall be amended to read as follows:

 

“If to Parent, to:

 

Provide Commerce, Inc.

5005 Wateridge Vista Drive

San Diego, CA 92121

Facsimile: (858) 638-4708

Attention: General Counsel

 

With copies to:

 

Latham & Watkins LLP

12636 High Bluff Drive

Suite 400

San Diego, CA 92130

Facsimile: (858) 523-5450

Attention: Faye H. Russell, Esq.”

 

5. Section 8.10. Section 8.10 of the Prior Agreement is hereby amended in its
entirety as follows:

 

“8.10 Arbitration. The parties agree that, with the sole exception of the
subjects listed in the next sentence, any and all disputes that they have with
each another which arise out of, are based upon, or relate to the Executive’s
employment or the terms of this Agreement, including without limitation the
determination whether a particular dispute is arbitrable, shall be resolved
through final and binding arbitration, as specified herein, including without
limitation any and all disputes relating to the termination of the Executive’s
employment, the stock options granted to the Executive, claims for breach of
contract or breach of the covenant of good faith and fair dealing, and any
claims of discrimination or other claims under any state or local law or
regulation now in existence or hereinafter enacted and as amended from time to
time. The only exception to this paragraph is that claims for benefits under the
workers’ compensation, unemployment insurance and state disability insurance
laws will be resolved in accordance with applicable law and procedures. Binding
arbitration will be

 

2



--------------------------------------------------------------------------------

conducted in San Diego County, California, before a single neutral arbitrator in
accordance with the JAMS Employment Arbitration Rules and Procedures then in
effect. The Executive and Parent agree that, while Parent will initially bear
the arbitrator’s fee and the administrative fees to be charged by JAMS, Parent
and the Executive shall each bear their own attorneys’ fees, expert witness
fees, and other costs incurred in connection with the arbitration, and the
arbitrator will have authority to award attorneys’ fees and costs to the
prevailing party in accordance with applicable law. Arbitration may be
compelled, the arbitration award shall be enforced, and judgment thereon shall
be entered, pursuant to the California Arbitration Act (Code of Civil Procedure
§§ 1280 et seq.). If either party is required to compel arbitration of a dispute
governed by this paragraph, the party prevailing in that proceeding shall be
entitled to recover from the other party its reasonable costs and attorneys’
fees incurred to compel arbitration. Neither this Agreement nor the submission
to arbitration shall limit the parties’ right to seek provisional relief,
including without limitation injunctive relief, in any court of competent
jurisdiction pursuant to Code of Civil Procedure § 1281.8. Both the Executive
and Parent expressly waive their right to a jury trial.”

 

6. New Section 8.12. A new Section 8.12 is hereby added as follows:

 

“8.12 Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations thereunder, and any payment scheduled to be made hereunder that
would otherwise violate Section 409A of the Code shall be delayed to the extent
necessary for this Agreement and such payment to comply with Section 409A of the
Code and the Treasury Regulations thereunder.”

 

7. Effect of Amendment. Except as set forth in this Amendment, the Prior
Agreement shall remain in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have executed this THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT as of the date first written above.

 

PROVIDE COMMERCE, INC.

By:   /s/ William Strauss     William Strauss     Chief Executive Officer

 

EXECUTIVE

/s/ Abe Wynperle Abe Wynperle

 

[SIGNATURE PAGE TO 3rd AMENDMENT TO EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF GENERAL RELEASE OF ALL CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

In consideration of, and as a condition precedent to, the severance benefits
(the “Severance Benefits”) described in that certain Employment Agreement dated
December 17, 1999, as amended by that certain Amendment to Employment Agreement
dated August 5, 2002, as further amended by that certain 2nd Amendment to
Employment Agreement dated July 28, 2003, as further amended by that certain 3rd
Amendment to Employment Agreement dated                     , 2005
(collectively, the “Employment Agreement”) offered to me by Provide Commerce,
Inc. (the “Company”), and in connection with the termination of my employment, I
agree to the following general release of all claims (the “Release”).

 

1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever release and discharge the Company, its
current, former and future shareholders, parents, subsidiaries, affiliates,
related entities, and employee benefit plans, and their respective fiduciaries,
predecessors, successors, officers, directors, insurers, agents, employees and
assigns, and all persons acting by, through, under, or in concert with them, or
any of them (collectively, the “Releasees”) from any and all suits, debts,
liens, contracts, agreements, promises, claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown, fixed
or contingent, suspected and unsuspected, disclosed and undisclosed (“Claims”),
from the beginning of time to the date hereof, including, without limitation,
Claims that arose as a consequence of my employment with the Company, or arising
out of the termination of such employment relationship, or arising out of any
act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this Release is
executed, including, but not limited to, Claims which were, could have been, or
could be the subject of an administrative or judicial proceeding filed by me or
on my behalf under federal, state or local law, whether by statute, regulation,
in contract or tort.

 

2. I understand and agree that this Release is a full and complete waiver and
general release of all Claims, including, but not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the federal Fair Labor Standards Act,
the California Fair Employment and Housing Act, as amended, and the California
Labor Code; (7) all other Claims based on tort law, contract law, statutory law,
common law, wrongful



--------------------------------------------------------------------------------

discharge, constructive discharge, fraud, defamation, emotional distress, pain
and suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment; and (8) any and all Claims arising under any other state,
federal or local laws and regulations relating to employment or employment
discrimination. The only exceptions are Claims I may have for unemployment
compensation and workers’ compensation. I do not presently believe I have
suffered any work-related injury or illness. If any court rules that my waiver
of the right to file any administrative or judicial charges or complaints is
ineffective, I agree not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.

 

3. I understand and agree that the Company will not provide me with the
Severance Benefits unless I execute this Release. I further acknowledge and
agree that I have received or will receive, regardless of the execution of this
Release, all wages owed to me together with any accrued but unused vacation pay,
less withholdings, in my final paycheck earned through my termination date.

 

4. I acknowledge that I may discover facts different from or in addition to
those which I now know or believe to be true and that this Release shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery thereof. I hereby expressly waive any and all rights and
benefits conferred upon me by the provisions of Section 1542 of the Civil Code
of the State of California, and/or any analogous law of any other state. Section
1542 states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR [COMPANY].

 

I expressly agree and understand that the release given by me pursuant to this
Release applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which I may have against the Releasees.

 

5. As part of my existing and continuing obligation to the Company, I have
returned, or within seven (7) days of my termination, will return to the Company
all Company documents, information and property, including files, records,
computer access codes and instruction manuals, as well as any Company assets or
equipment that I have in my possession or under my control. I further agree not
to keep any copes of Company documents or information. I affirm my obligation to
keep all Company information confidential and not to disclose it to any third
party in the future. I understand that that the term “Company Information”
includes, but is not limited to the following:

 

(a) Confidential information, including information received from third parties
under confidential conditions; and

 

6



--------------------------------------------------------------------------------

(b) Other technical, scientific, marketing, business, product development or
financial information, the use or disclosure of which might reasonably be
determined to be contrary to the interests of the Company.

 

The Company’s [NAME OF PROPRIETARY INFORMATION AGREEMENT] is incorporated herein
by this reference, and I agree to continue to abide by its terms following the
termination of my employment.

 

6. I represent and warrant that I am the sole owner of all Claims relating to my
employment with the Company, and that I have not assigned or transferred any
Claims relating to my employment to any other person or entity.

 

7. I agree to keep this Release confidential and not to reveal its contents to
anyone except my lawyer, my spouse and/or my financial consultant.

 

8. I understand and agree that this Release shall not be deemed or construed at
any time as an admission of liability or wrongdoing by either myself or the
Company.

 

9. This Release (including the incorporated proprietary information agreement)
contains the entire agreement between the Company and me with respect to nay
matters referred to in the Release and supersedes any previous oral or written
agreements, understandings, or discussions.

 

10. If any one or more of the provisions contained in this Release is, for any
reason, held to be unenforceable, that holding will not affect any other
provision of the Release, and this Release shall then be construed as if such
unenforceable provision or provisions had never been contained therein.

 

11. I acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing
this Release. I understand that I may discuss this Release with an attorney of
my choosing before signing this Release, and I acknowledge that I have been
encouraged to do so.

 

12. I acknowledge that this Release was presented to me on [DATE] and that I am
entitled to have twenty-one (21) days’ time in which to consider it. I further
acknowledge that the Company has advised me that I am waiving my rights under
the ADEA, and that I may obtain advice concerning this Release from an attorney
of my choice, and I have had sufficient time to consider the terms of this
Release. I represent and acknowledge that if I execute this Release before 21
days have elapsed, I do so knowingly, voluntarily, and upon the advice and with
the approval of my legal counsel (if any), and that I voluntarily waive any
remaining consideration period.

 

13. I understand that after executing this Release, I have the right to revoke
it within seven (7) days after my execution of it. I understand that this
Release will not become effective and enforceable unless the seven (7) day
revocation period passes and I do not revoke the Release in writing. I
understand that this Release may not be revoked after the seven (7) day
revocation period has passed. I also understand that any revocation of this
Release must be made

 

7



--------------------------------------------------------------------------------

in writing and delivered to the Company at 5005 Wateridge Vista Drive, San
Diego, California 92121, Attention: General Counsel, within the seven (7) day
period.

 

14. I understand that this Release shall become effective, irrevocable, and
binding upon me on the eighth (8th) day after my execution of it, so long as I
have not revoked it within the time period and in the manner specified in
Section 13, above. I further understand that I will not be given the Severance
Benefit until the effective date of this Agreement.

 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THAT: I HAVE CAREFULLY READ IT;
I FULLY UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT; I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND
I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY OF MY OWN FREE WILL, INTENDING TO BE
BOUND BY ITS TERMS.

 

Date delivered to employee:                     ,                     Executed
this          day of                         ,                    

Employee’s signature

 

Employee’s position and identification number

 

8